Exhibit 10.10

 

TERRITORIAL SAVINGS BANK

 

THIRD AMENDMENT TO

AMENDED AND RESTATED

SUPPLEMENTAL EMPLOYEE RETIREMENT AGREEMENT

FOR RALPH NAKATSUKA

 

WHEREAS, Territorial Savings Bank (the “Bank”) has entered into a supplemental
employee retirement agreement (the “SERP”) with Ralph Nakatsuka (the
“Executive”) as of October 29, 2008; and

 

WHEREAS, in connection with conversion of the Bank from a federally chartered
stock savings bank to a Hawaii-chartered savings bank, the parties to the SERP
wish to amend the SERP, effective June 25, 2014, in order to update the
definition of “change in control” with the appropriate regulatory
cross-reference; and

 

WHEREAS, pursuant to Section 8.1 of the SERP, the Bank may amend the SERP at any
time.

 

NOW THEREFORE, the SERP is hereby amended as follows:

 

1.                        Section 1.2(a) of the SERP is hereby amended to read
as follows:

 

(a)                          There occurs a change in control of the Bank within
the meaning of the Home Owners Loan Act of 1933, as applied to the Bank (at 12
C.F.R. Part 174) (or any successor regulation), as if it were a federally
chartered institution.

 

IN WITNESS WHEREOF, the Bank and the Executive have adopted this Amendment, on
the date set forth below.

 

 

 

 

TERRITORIAL SAVINGS BANK

 

 

 

 

 

 

9/24/14

 

By

/s/ Kirk Caldwell

Date

 

Its

Compensation Committee Chairman

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

9/24/14

 

/s/ Ralph Nakatsuka

Date

 

Ralph Nakatsuka

 

--------------------------------------------------------------------------------